
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 9
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2012
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide a deduction for domestic business income of qualified small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Cut
			 Act.
		2.Deduction for
			 domestic business income of qualified small businesses
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					200.Domestic
				business income of qualified small businesses
						(a)Allowance of
				deductionIn the case of a
				qualified small business, there shall be allowed as a deduction an amount equal
				to 20 percent of the lesser of—
							(1)the qualified
				domestic business income of the taxpayer for the taxable year, or
							(2)taxable income
				(determined without regard to this section) for the taxable year.
							(b)Deduction
				limited based on wages paid
							(1)In
				generalThe amount of the deduction allowable under subsection
				(a) for any taxable year shall not exceed 50 percent of the greater of—
								(A)the W–2 wages of
				the taxpayer paid to non-owners, or
								(B)the sum of—
									(i)the W–2 wages of
				the taxpayer paid to individuals who are non-owner family members of direct
				owners, plus
									(ii)any W–2 wages of
				the taxpayer paid to 10-percent-or-less direct owners.
									(2)Definitions
				related to ownershipFor purposes of this section—
								(A)Non-ownerThe term non-owner means, with
				respect to any qualified small business, any person who does not own (and is
				not considered as owning within the meaning of subsection (c) or (e)(3) of
				section 267, as the case may be) any stock of such business (or, if such
				business is other than a corporation, any capital or profits interest of such
				business).
								(B)Non-owner family
				membersAn individual is a non-owner family member of a direct
				owner if—
									(i)such individual is
				family (within the meaning of section 267(c)(4)) of a direct owner, and
									(ii)such individual
				would be a non-owner if subsections (c) and (e)(3) of section 267 were applied
				without regard to section 267(c)(2).
									(C)Direct
				ownerThe term direct
				owner means, with respect to any qualified small business, any person
				who owns (or is considered as owning under the applicable non-family
				attribution rules) any stock of such business (or, if such business is other
				than a corporation, any capital or profits interest of such business).
								(D)10-percent-or-less
				direct ownersThe term 10-percent-or-less direct
				owner means, with respect to any qualified small business, any direct
				owner of such business who owns (or is considered as owning under the
				applicable non-family attribution rules)—
									(i)in
				the case of a qualified small business which is a corporation, not more than 10
				percent of the outstanding stock of the corporation or stock possessing more
				than 10 percent of the total combined voting power of all stock of the
				corporation, or
									(ii)in the case of a
				qualified small business which is not a corporation, not more than 10 percent
				of the capital or profits interest of such business.
									(E)Applicable
				non-family attribution rulesThe term applicable non-family
				attribution rules means the attribution rules of subsection (c) or
				(e)(3) of section 267, as the case may be, but in each case applied without
				regard to section 267(c)(2).
								(3)W–2
				wagesFor purposes of this section—
								(A)In
				generalThe term W–2 wages means, with respect to
				any person for any taxable year of such person, the sum of the amounts
				described in paragraphs (3) and (8) of section 6051(a) paid by such person with
				respect to employment of employees by such person during the calendar year
				ending during such taxable year.
								(B)Limitation to
				wages attributable to qualified domestic business incomeSuch
				term shall not include any amount which is not properly allocable to domestic
				business gross receipts for purposes of subsection (c)(1).
								(C)Other
				requirementsExcept in the
				case of amounts treated as W–2 wages under paragraph (4)—
									(i)such term shall
				not include any amount which is not allowed as a deduction under section 162
				for the taxable year, and
									(ii)such term shall
				not include any amount which is not properly included in a return filed with
				the Social Security Administration on or before the 60th day after the due date
				(including extensions) for such return.
									(4)Certain
				partnership distributions treated as W–2 wages
								(A)In
				generalIn the case of a qualified small business which is a
				partnership and elects the application of this paragraph for the taxable
				year—
									(i)the qualified
				domestic business taxable income of such partnership for such taxable year
				(determined after the application of clause (ii)) which is allocable under
				rules similar to the rules of section 199(d)(1)(A)(ii) to each qualified
				service-providing partner shall be treated for purposes of this section as W–2
				wages paid during such taxable year to such partner as an employee, and
									(ii)the domestic
				business gross receipts of such partnership for such taxable year shall be
				reduced by the amount so treated.
									(B)Qualified
				service-providing partnerFor purposes of this paragraph, the
				term qualified service-providing partner means, with respect to
				any qualified domestic business taxable income, any partner who is a
				10-percent-or-less direct owner and who materially participates in the trade or
				business to which such income relates.
								(5)Acquisitions and
				dispositionsThe Secretary
				shall provide for the application of this subsection in cases where the
				taxpayer acquires, or disposes of, the major portion of a trade or business or
				the major portion of a separate unit of a trade or business during the taxable
				year.
							(c)Qualified
				domestic business incomeFor
				purposes of this section—
							(1)In
				generalThe term
				qualified domestic business income for any taxable year means an
				amount equal to the excess (if any) of—
								(A)the taxpayer’s
				domestic business gross receipts for such taxable year, over
								(B)the sum of—
									(i)the cost of goods
				sold that are allocable to such receipts, and
									(ii)other expenses,
				losses, or deductions (other than the deduction allowed under this section),
				which are properly allocable to such receipts.
									(2)Domestic
				business gross receipts
								(A)In
				generalThe term domestic business gross receipts
				means the gross receipts of the taxpayer which are effectively connected with
				the conduct of a trade or business within the United States within the meaning
				of section 864(c) but determined—
									(i)without regard to
				paragraphs (3), (4), and (5) thereof, and
									(ii)by substituting
				qualified small business (within the meaning of section 200) for
				nonresident alien individual or a foreign corporation each place
				it appears therein.
									(B)ExceptionsFor purposes of paragraph (1), domestic
				business gross receipts shall not include any of the following:
									(i)Gross receipts derived from the sale or
				exchange of—
										(I)a capital asset,
				or
										(II)property used in
				the trade or business (as defined in section 1231(b)).
										(ii)Royalties, rents, dividends, interest, or
				annuities.
									(iii)Any amount which
				constitutes wages (as defined in section 3401).
									(3)Application of
				certain rulesRules similar
				to the rules of paragraphs (2) and (3) of section 199(c) shall apply for
				purposes of this section (applied with respect to qualified domestic business
				income in lieu of qualified production activities income and with respect to
				domestic business gross receipts in lieu of domestic production gross
				receipts).
							(d)Qualified small
				businessFor purposes of this
				section—
							(1)In
				generalThe term qualified small business means any
				employer engaged in a trade or business if such employer had fewer than 500
				full-time equivalent employees for either calendar year 2010 or 2011.
							(2)Full-time
				equivalent employeesThe term full-time equivalent
				employees has the meaning given such term by subsection (d)(2) of
				section 45R applied—
								(A)without regard to
				subsection (d)(5) of such section,
								(B)with regard to
				subsection (e)(1) of such section, and
								(C)by substituting
				calendar year for taxable year each place it
				appears therein.
								(3)Employers not in
				existence prior to 2012In the case of an employer which was not
				in existence on January 1, 2012, the determination under paragraph (1) shall be
				made with respect to calendar year 2012.
							(4)Application to
				calendar years in which employer in existence for portion of calendar
				yearIn the case of any calendar year during which the employer
				comes into existence, the number of full-time equivalent employees determined
				under paragraph (2) with respect to such calendar year shall be increased by
				multiplying the number so determined (without regard to this paragraph) by the
				quotient obtained by dividing—
								(A)the number of days
				in such calendar year, by
								(B)the number of days
				during such calendar year which such employer is in existence.
								(5)Special
				rules
								(A)Aggregation
				ruleFor purposes of paragraph (1), any person treated as a
				single employer under subsection (a) or (b) of section 52 (applied without
				regard to section 1563(b)) or subsection (m) or (o) of section 414 shall be
				treated as a single employer for purposes of this subsection.
								(B)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
								(e)Special
				rules
							(1)Elective
				application of deductionExcept as otherwise provided by the
				Secretary, the taxpayer may elect not to take any item of income into account
				as domestic business gross receipts for purposes of this section.
							(2)Coordination
				with section 199If a deduction is allowed under this section
				with respect to any taxpayer for any taxable year—
								(A)any gross receipts
				of the taxpayer which are taken into account under this section for such
				taxable year shall not be taken into account under section 199 for such taxable
				year, and
								(B)the W–2 wages of the taxpayer which are
				taken into account under this section shall not be taken into account under
				section 199 for such taxable year.
								(3)Application of
				certain rulesRules similar to the rules of paragraphs (1), (2),
				(3), (4), (6), and (7) of section 199(d) shall apply for purposes of this
				section (applied with respect to qualified domestic business income in lieu of
				qualified production activities income).
							(f)RegulationsThe
				Secretary shall prescribe such regulations as are necessary to carry out the
				purposes of this section, including regulations which prevent a taxpayer which
				reorganizes from being treated as a qualified small business if such taxpayer
				would not have been treated as a qualified small business prior to such
				reorganization.
						(g)ApplicationSubsection
				(a) shall apply only with respect to the first taxable year of the taxpayer
				beginning after December 31,
				2011.
						.
			(b)Conforming
			 amendments
				(1)Section 56(d)(1)(A) of such Code is amended
			 by striking deduction under section 199 both places it appears
			 and inserting deductions under sections 199 and 200.
				(2)Section
			 56(g)(4)(C) of such Code is amended by adding at the end the following new
			 clause:
					
						(vii)Deduction for
				domestic business income of qualified small businessesClause (i) shall not apply to any amount
				allowable as a deduction under section
				200.
						.
				(3)The following provisions of such Code are
			 each amended by inserting 200, after 199,.
					(A)Section
			 86(b)(2)(A).
					(B)Section 135(c)(4)(A).
					(C)Section
			 137(b)(3)(A).
					(D)Section
			 219(g)(3)(A)(ii).
					(E)Section
			 221(b)(2)(C)(i).
					(F)Section
			 222(b)(2)(C)(i).
					(G)Section
			 246(b)(1).
					(H)Section
			 469(i)(3)(F)(iii).
					(4)Section
			 163(j)(6)(A)(i) of such Code is amended by striking and at the
			 end of subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
					
						(V)any deduction allowable under section 200,
				and
						.
				(5)Section
			 170(b)(2)(C) of such Code is amended by striking and at the end
			 of clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by inserting after clause (v) the following new
			 clause:
					
						(vi)section
				200.
						.
				(6)Section 172(d) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Domestic
				business income of qualified small businessesThe deduction under section 200 shall not
				be
				allowed.
						.
				(7)Section 613(a) of
			 such Code is amended by striking deduction under section 199 and
			 inserting deductions under sections 199 and 200.
				(8)Section 613A(d)(1)
			 of such Code is amended by redesignating subparagraphs (C), (D), and (E) as
			 subparagraphs (D), (E), and (F), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)any deduction allowable under section
				200,
						.
				(9)Section 1402(a) of
			 such Code is amended by striking and at the end of paragraph
			 (16), by redesignating paragraph (17) as paragraph (18), and by inserting after
			 paragraph (16) the following new paragraph:
					
						(17)the deduction provided by section 200 shall
				not be allowed;
				and
						.
				(c)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 200. Domestic business income of qualified small
				businesses.
					
					.
			
	
		
			Passed the House of
			 Representatives April 19, 2012.
			Karen L. Haas,
			Clerk
		
	
